In a proceeding by maternal grandparents to obtain visitation rights with their grandchild pursuant to Domestic Relations Law § 72, the parents appeal from an order of the Supreme Court, Nassau County (Yachnin, J.), dated June 2, 1989, which denied their motion to dismiss the petition.
Ordered that the order is reversed, on the law, without costs or disbursements, the motion is granted, and the proceeding is dismissed.
The maternal grandparents commenced this proceeding pursuant to Domestic Relations Law § 72 to compel visitation *529with their two grandchildren over the objection of the children’s natural parents. The petition and supporting affidavits failed to establish that any circumstances exist which would warrant judicial scrutiny of the parents’ decision in this matter (see, Matter of Emanuel S. v Joseph E., 161 AD2d 83). No evidence was offered that the parents have abdicated or forfeited their parental responsibilities, and it is apparent from the affidavits that the present situation is the result of animosity between the parties. The court therefore erred in denying the parents’ motion to dismiss the petition (see, Matter of Emanuel S. v Joseph E., supra). Harwood, J. P., Balletta, Miller and O’Brien, JJ., concur.